COURT OF APPEALS OF VIRGINIA


Present:    Judges Agee, Annunziata and Senior Judge Coleman


FOOD LION, INC. AND
 RISK MANAGEMENT SERVICES, INC.
                                             MEMORANDUM OPINION*
v.   Record No. 1734-01-1                         PER CURIAM
                                              NOVEMBER 13, 2001
DOUGLAS MCARTHUR SEALS, JR.


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Tenley A. Carroll-Seli; Pierce & Howard,
             P.C., on brief), for appellants.

             No brief for appellee.


     Food Lion, Inc. and its insurer (hereinafter referred to as

"employer") contend that the Workers’ Compensation Commission

erred in finding that Douglas McArthur Seals, Jr. (claimant)

proved that he sustained an injury by accident arising out of

his employment on June 15, 2000.      Upon reviewing the record and

opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission’s decision.        See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below. R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Whether an injury arises out of the employment is a mixed


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
question of law and fact and is reviewable by the appellate

court."   Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

483, 382 S.E.2d 305, 305 (1989).   "The phrase arising 'out of'

refers to the origin or cause of the injury."   County of

Chesterfield v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 74

(1989).   To prevail, claimant must "show that the conditions of

the workplace or that some significant work related exertion

caused the injury."   Plumb Rite, 8 Va. App. at 484, 382 S.E.2d

at 306.

     In ruling that claimant met his burden of proof, the

commission found as follows:

           [C]laimant sustained injury when he
           unexpectedly was required to catch a
           shoplifter. The claimant's knee gave out as
           he turned a corner trying to catch a
           shoplifter. He testified that he started
           walking slowly and then in trying to speed
           up to get to the door quickly, he took two
           steps, turned the corner, trying to avoid
           the corner of the register, when he felt his
           knee pop and give way. The Deputy
           Commissioner found the claimant credible and
           resolved any discrepancies in the record in
           his favor. We generally defer to a Deputy
           Commissioner's credibility determinations
           regarding witnesses the deputy observed
           first hand and from whom impressions were
           formed.

                The record establishes that the
           claimant was injured as he changed his gait
           in an effort to move more quickly. He
           testified this action, planting his foot,
           was more "forceful" than mere walking. That
           action taken and movement made, done to
           apprehend suspected shoplifters, is the
           "critical link" between the accident and the

                               - 2 -
            employment. We agree with the Deputy
            Commissioner that the injury arose out of
            the employment.

       Claimant's testimony constitutes credible evidence to

support the commission's factual findings.   Claimant stated that

when he planted his foot and tried to push off to run across the

front of the store to catch the shoplifter, his knee popped and

gave way.   Claimant was not simply walking and his knee gave

way.   Rather, the commission could reasonably infer from the

evidence that claimant's employment-related need to hurry to

catch the shoplifters resulted in his knee injury.      "Where

reasonable inferences may be drawn from the evidence in support

of the commission's factual findings, they will not be disturbed

by this Court on appeal."    Hawks v. Henrico County Sch. Bd., 7

Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).   Here, the

evidence supported an inference that the conditions of the

workplace either caused or contributed to the claimant's injury.

       Accordingly, we affirm the commission's decision.

                                                            Affirmed.




                                - 3 -